Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court

                                   December 22, 2015             (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Gary DeWayne Blagg
              v. Texas
              No. 15-7488
              (Your No. WR-25,332-08; WR-25,332-09; WR-25,332-10)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
December 17, 2015 and placed on the docket December 22, 2015 as No. 15-7488.




                                        Sincerely,

                                        Scott ^ Harris, Clerk

                                       by

                                                 Travers
                                       Ca'se Analyst


                                                            RECEIVED IN
                                                     COURT OF CRIMINAL APPEALS

                                                            0EC 28 2015


                                                        Abel Acosta, Clerk